Appellant was convicted in the District Court of Collin County of the offense of transporting intoxicating liquor in violation of what is known as the Dean Law, and his punishment fixed at one year in the penitentiary.
The case is before us on appeal without any statement of facts or any bill of exceptions. Appellant's motion to quash the indictment, based on an alleged conflict in the provisions of the Dean Law with the Eighteenth Amendment to the Federal Constitution, was properly overruled. The question has been passed upon by us adversely to the contention of appellant as appears from his motion. Ex parte Gilmore, 88 Tex. Crim. 529, 228 S.W. Rep., 199.
No error appearing in the record the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                        January 25, 1922.